DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 11/18/2021, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn. 

Allowable Subject Matter
Claim 1-12 are allowed.
Claims 1-7, 9 and 11-12 are allowed because the prior art does not teach or make obvious wherein a main case includes a main body receiving plate extending parallel to a bottom plate of the main case, and the main body receiving plate has a plate-shaped body, and wherein a main body support protrusion to be placed on a bottom portion of the printer main body is formed at an end of the plate-shaped body. It is this combination of limitations, in combination with the other features and limitations of claim 1 that makes these claims allowable over the prior art of record.
Claim 8 is allowed because the prior art does not teach or make obvious a reinforcing protrusion part extending from the hook receiving protrusion part; and a guide wedge formed on an upper portion of the reinforcing protrusion part to guide a binding with the support hook member. It is this  combination of limitations, in combination with the other features and limitations of claim 8 that makes this claim allowable over the prior art of record.

Claim 10 is allowable because the prior art does not teach or make obvious a sliding protrusion


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853